Hoar, J.
The motion in arrest of judgment is not open to the defendant for any cause existing before verdict, not affecting the jurisdiction of the court. St. 1864, c. 250, § 3.
1. The proceedings were rightly had at the term of the superior court for the transaction of criminal business. Although the process is primarily a process in rem, to procure the condemnation and forfeiture of intoxicating liquors illegally kept for sale, it involves in it a criminal charge which must be specifically set forth, and of which the forfeiture is the punishment Gen. Sts. c. 86, §§ 44, 49. By § 52 it is provided that if nc claimant appears, &c., the costs shall be paid “ as in other criminal cases.” By § 53, the claimant of the liquors is allowed an appeal “ to the same court as if he had been convicted of a crime.” We cannot doubt that the legislature intended that the court for criminal business should have jurisdiction.
2. The opinion of the justice, that the value of the liquors seized exceeded twenty dollars, appears of record upon the *563notice issued by him, attached to the warrant, and conforming to the direction of the statute. Gen. Sts. c. 86, §§ 46, 47, 54, 63.
3. The magistrate had jurisdiction of the cause by the issue and service of the warrant. The service of the notice upon Keilley does not appear; but he having appeared and been admitted as the claimant, it is too late for him after verdict to object to any defect in the service.
4. The liquors seized corresponded to those described in the complaint in respect to the kinds of liquors found, and were within the quantities named. This gave the magistrate jurisdiction ; and there is therefore no ground for arrest of judgment. If any liquors were seized besides those described in the complaint, which we do not mean to intimate, the objection should have been taken against including them in the judgment of forfeiture. Exceptions overruled.